Case 1:20-cv-00764-RDA-MSN Document 8 Filed 11/17/20 Page 1 of 1 PageID# 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

ROSSANA DOLAN,

 Plaintiff,                                   CASE NO.: 1:20-CV-00764-RDA-MSN

-vs-

CAPITAL ONE BANK (USA), N.A.,

 Defendant.
                                  /


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COMES NOW the Plaintiff, Rossana Dolan, and the Defendant, Capital One

Bank (USA), National Association, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by

Plaintiff against the Defendant in the above styled action, with Plaintiff and Defendant to

bear their own attorney’s fees, costs and expenses.

       Respectfully submitted this 17th day of November, 2020.



/s/ Hyatt B. Shirkey                          /s/ John D. Sadler
Hyatt B. Shirkey, Esquire                     John D. Sadler, Esquire (VA Bar # 80026)
Hyatt Browning Shirkey Law Firm               Ballard Spahr LLP
3735 Franklin Rd. S.W., Suite 251             1909 K Street, 12th Floor
Roanoke, VA 24014                             Washington, DC 20006-1157
Tele: (540) 324-9288                          Tele: (202) 661-7659
Fax: (540) 986-2199                           Fax: (202) 661-2299
Hyatt@hbsesqfirm.com                          sadlerj@ballardspahr.com
Attorney for Plaintiff                        Attorney for Defendant
